     Case 4:21-cr-00882-SHR-EJM Document 24 Filed 08/25/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                          No. CR21-00882-TUC-SHR (EJM)
10                     Plaintiff,                        ORDER
11    v.
12    John Enos William Mendez,
13                     Defendant.
14
15              Pending before the Court is Magistrate Judge Eric Markovich’s Report and
16   Recommendation (R&R) recommending the Court deny Defendant John Enos William

17   Mendez’s Motion to Dismiss – Double Jeopardy. (Doc. 14.) Defendant has filed an
18   Objection to the Report (Doc. 18), and the Government filed a Response to the Objection

19   (Doc. 19).

20         I.      STANDARD OF REVIEW
21              When reviewing a magistrate judge’s R&R, this Court “may accept, reject, or
22   modify, in whole or in part, the findings or recommendations made by the magistrate

23   judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate judge’s

24   findings and recommendations de novo if objection is made, but not otherwise.” United

25   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in

26   original). However, Objections to R&Rs “are not to be construed as a second opportunity
27   to present the arguments already considered by the Magistrate Judge.” Betancourt v. Ace
28   Ins. Co. of Puerto Rico, 313 F. Supp. 2d 32, 34 (D.P.R. 2004); see also Camardo v. Gen.
     Case 4:21-cr-00882-SHR-EJM Document 24 Filed 08/25/21 Page 2 of 3



 1   Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992) (“The
 2   purpose of the Federal Magistrates Act is to relieve courts of unnecessary work” and
 3   “[t]here is no increase in efficiency, and much extra work, when a party attempts to
 4   relitigate every argument which it presented to the Magistrate Judge.”).
 5      II.      DISCUSSION
 6            Defendant states he “appeals from the Magistrate Judge’s report and
 7   recommendation regarding the defendant’s motion to dismiss…”, but fails to state
 8   specific objections to the R & R. Defendant merely recycles the arguments and facts from
 9   his Motion to Dismiss and presents it to the Court as an objection. This is an
10   unacceptable basis for objection and requires the Court to formulate Defendant’s
11   arguments for him and search throughout various filings to find his previous arguments.
12   Fed. R. Crim. P. 59(b)(2) requires specific objections to the R & R. Accordingly,
13   Defendant is not entitled to a de novo review in this instance. See Brown v. Roe, 279 F.3d
14   742, 744 (9th Cir. 2002) (stating a district judge’s decision to consider improper
15   objections to a report and recommendation is discretionary). Nonetheless the Court
16   addresses Defendant’s arguments below.
17            Defendant’s Motion to Dismiss and Objection rely solely on the Supreme Court
18   case Puerto Rico v. Sanchez Valle for his assertion that both the Federal Government and
19   the Tohono O’odham Nation derive their power from the same source, and therefore, his
20   prosecution in this Court is barred by the Double Jeopardy Clause. As the Magistrate
21   Judge clearly explained, Defendant’s reliance on Sanchez Valle is misplaced. Defendant
22   cites to the concurring and dissenting opinions in Sanchez Valle, which hold no
23   precedential value, while ignoring the Supreme Court’s specific reaffirmation of its
24   holding in United States v. Wheeler, that states the Federal Court and Tribal Court are
25   dual sovereigns for double jeopardy purposes. See Sanchez Valle, 136 S. Ct. at 1872
26   (citing Wheeler, 435 U.S. at 328-329.) The Supreme Court’s holdings in Sanchez Valle
27   and Wheeler run contrary to Defendant’s arguments and thus preclude relief on his
28   Motion.


                                                 -2-
     Case 4:21-cr-00882-SHR-EJM Document 24 Filed 08/25/21 Page 3 of 3



 1         Because Defendant’s objection does not undermine the analysis and proper
 2   conclusion reached by Magistrate Judge Markovich, Defendant’s objection is rejected,
 3   and the Report and Recommendation is adopted.
 4         IT IS ORDERED
 5         1. The Report and Recommendation (Doc. 17) is ADOPTED.
 6         2. Defendant’s Motion to Dismiss – Double Jeopardy (Doc. 14) is DENIED.
 7         Dated this 24th day of August, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
